 

Exhibit 10.3

 

This FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) is made
as of December 18, 2013 between WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Seller”), and AQUA PROPERTY NT-HCI, LLC, a Delaware limited liability company
(“Buyer”).

 



W I T N E S S E T H:

 

WHEREAS, Seller and Buyer are parties to that certain Purchase and Sale
Agreement dated as of November 19, 2013 (the “PSA”), with respect to the sale of
certain premises commonly known as the Pinebrook Retirement Living Center in
Milford, Ohio, as more particularly described therein; and

 

WHEREAS, Seller and Buyer desire to amend the PSA as provided below.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.          All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the PSA.

 

2.          The definition of “Review Period” (as defined in Section 1.1 of the
PSA) shall be amended by replacing the reference to “December 18, 2013” in
clause (a)(i) thereof to “December 23, 2013”.

 

3.          The definition of “Assumed Obligations” (as defined in Section 1.1
of the PSA) shall be amended in its entirety to read as follows:

 

“Assumed Obligations”:   All obligations and liabilities of Seller under the
Loan Documents, including those relating to servicing the Loan, for the
Post-Closing period, except for (a) any such obligations or liabilities arising
under any provisions thereof which have been redacted, obscured or removed in
the copies provided to Buyer’s counsel by Michael Pardoll on November 25, 2013
via the Marcus & Millichap secured site, and (b) any such obligations or
liabilities under the Settlement Agreement that relate to borrowers other than
Borrower, properties other than the Collateral, or any guarantor of Borrower’s
or any other borrower’s obligations under the Loan Documents.

 

4.          The definition of “Deposit” (as defined in Section 1.1 of the PSA)
shall be amended by replacing phrase “on the Commitment Date or the next
Business Day” in the third line thereof with “no later than 5:00 pm (EST) on
December 19, 2013”. The provisions of Section 2.1 of the PSA shall be amended by
replacing phrase “On the Commitment Date or the next Business Day” in the third
and fourth lines thereof with “No later than 5:00 pm (EST) on December 19,
2013”.

 

5.          Except as expressly set forth in this Amendment, the PSA is
unmodified and is in full force and effect, and the PSA as modified by this
Amendment is ratified and confirmed. All references to the PSA shall be deemed
to refer to the PSA as amended by this Amendment.

  

 

 

  

 

6.          This Amendment (i) shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns, (ii) may be
executed in one or more counterparts, each of which shall constitute an original
and all of which, when taken together, shall constitute one and the same
instrument, even where such executed counterpart is delivered via facsimile or
Portable Document Format, and (iii) shall be governed, interpreted and enforced
in accordance with the provisions of the PSA.

 

[Remainder of page intentionally left blank]

 

 

 

  

IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the date
first above written.

 

SELLER:   WELLS FARGO BANK, NATIONAL ASSOCIATION   By:   /s/ Jeff Cheng  Name:
Jeff Cheng  Title:  Vice President


 

BUYER:   AQUA PROPERTY NT-HCI, LLC, a Delaware limited liability company   By:
  /s/ Daniel R. Gilbert Name:  Daniel R. Gilbert Title:    Chief Executive
Officer


 



[Signature Page to First Amendment to Purchase and Sale Agreement]

 

 

